DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl        Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53                     Main Document
                                                           Pg 1 of 19



            Tobey M. Daluz, Esquire
            Chantelle D. McClamb, Esquire
            BALLARD SPAHR LLP
            919 N. Market Street, 11th Floor
            Wilmington, Delaware 19801
            Telephone: (302) 252-4465
            Email: daluzt@ballardspahr.com
                   mcclambc@ballardspahr.com

            and

            Vincent J. Marriott, III, Esquire
            BALLARD SPAHR LLP
            1735 Market Street, 51st Floor
            Philadelphia, Pennsylvania 19103
            Tel: (215) 864-8236
            Email: marriott@ballardspahr.com

            Counsel for Acme Markets, Inc.

            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF NEW YORK

            In re                                                         ) Chapter 11
                                                                          )
            KB US Holdings, Inc., et al.,                                 ) Case No. 20-22962 (SHL)
                                                                          )
                             Debtors. 1                                   ) (Jointly Administered)
                                                                          )

                                 DECLARATION OF JUSTIN EWING IN SUPPORT OF
                                    SALE OF ASSETS TO ACME MARKETS, INC.

                             I, Justin Ewing, am over 18 years of age and hereby state, under penalty of perjury,

            as follows:




            1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
            number, as applicable, are: KB US Holdings, Inc. (1000), KB Holding, Inc. (3082), AG Kings Holdings Inc.(8681),
            AG Holdings II Inc. (3828), Kings Super Markets, Inc. (6769), Balducci’s Holdings LLC (1913), Balducci’s
            Connecticut LLC (1945), Balducci’s Maryland LLC (1926), Balducci’s Virginia LLC (1949), and Balducci’s New
            York LLC (1934). The location of the Debtors’ corporate headquarters is 700 Lanidex Plaza Parsippany, NJ 07054.
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53        Main Document
                                                          Pg 2 of 19



                                                        My Background

                    1.       I am the Executive Vice President of Corporate Development & Real Estate for

            Albertsons Companies, Inc. (“Albertsons”), including its subsidiary Acme Markets, Inc.

            (“Acme”). I make this Declaration in support of the Debtors’ sale of certain assets to Acme based

            on personal knowledge and review of the relevant pleadings, except for the statements made herein

            which are made on information and belief. I am competent to testify to the facts set forth herein.

                    2.       I have been employed by Albertsons since 2006.        I became Executive Vice

            President of Corporate Development & Real Estate in January 2015.

                    3.       Acme is a wholly owned subsidiary of Albertsons, one of the largest food and drug

            retailers in the United States, operating, as of June 20, 2020, 2,252 stores across 34 states under

            20 well-known brands. I am a member of the team of employees responsible for the actions of

            Acme and its agents with respect to that certain Asset Purchase Agreement dated as of October 19,

            2020 between Acme Markets, Inc. and KB US Holdings, Inc. and certain of its wholly owned

            subsidiaries (the “APA”). I am familiar with the actions of Acme generally with respect to the

            APA, including the negotiations of the terms thereof with the Debtors. All descriptions of the

            APA and the transactions contemplated thereby contained herein are subject in all respects to the

            terms of the APA as filed with the Court. Capitalized terms used herein and not otherwise defined

            have the meanings assigned to them in the APA.

                                                  Asset Purchase Agreement

                    4.       I am informed that on August 24, 2020, the KB US Holdings, Inc. and certain

            affiliates (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of (I) Order (A)

            Authorizing Performance Under the Stalking Horse Purchase Agreement, (B) Approving Bidding

            Procedures for the Sale of Assets, (C) Scheduling Hearings and Objection Deadlines with Respect
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53          Main Document
                                                          Pg 3 of 19



            to the Sale, (D) Scheduling Bid Deadline and an Auction, (E) Approving the Form and Manner of

            Notice Thereof, (F) Approving Contract Assumption and Assignment Procedures, and (G)

            Granting Related Relief; and (II) Order (A) Authorizing the Sale of Assets Free and Clear, (B)

            Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C)

            Granting Related Relief [Docket No. 20] (the “Sale Motion”).

                    5.       I am also informed that on September 21, 2020, this Court approved bidding

            procedures to solicit bids for, and an auction of, certain of the Debtors’ assets and entered the

            amended Order (A) Authorizing Performance Under the Stalking Horse Purchase Agreement, (B)

            Approving Bidding Procedures for the Sale of Assets, (C) Scheduling Hearings and Objection

            Deadlines with Respect to the Sale, (D) Scheduling Bid Deadline and an Auction, (E) Approving

            the Form and Manner of Notice Thereof, (F) Approving Contract Assumption and Assignment

            Procedures, and (G) Granting Related Relief [Docket No. 184] (the “Bidding Procedures Order”).

                    6.       On October 9, 2020, in response to a solicitation and marketing process initiated by

            the Debtors, as described more fully in the Sale Motion, and pursuant to the Bidding Procedures

            Order, Acme submitted a qualifying bid for Acme’s potential purchase of certain assets owned by

            the Debtors at 27 store locations (the “Bid”).

                    7.       On October 13, 2020, the Debtors held an Auction for the sale of the Debtors’

            assets. I am informed that on October 14, 2020, the Debtors filed the Notice of Successful Bidder

            and Back-Up Bidder at Auction and Notice of Sale Hearing [Docket No. 266] and declared Acme

            the Successful Bidder at the Auction.

                    8.       I am informed that on October 19, 2020, the Debtors filed the APA with the Court.

            See Docket No. 281. The APA contemplates, among other things, the acquisition by Acme of
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53          Main Document
                                                          Pg 4 of 19



            certain of the Debtors’ assets including (a) the Assumed Contracts and (b) certain other assets as

            specified in Section 2.01(a)-(t) (collectively, the “Acquired Assets”).

                      9.     As more specifically provided in the APA, and subject to all of the terms and

            conditions thereof, in consideration for the Acquired Assets and subject to the terms of the APA,

            Acme will pay $96,400,000, subject to certain adjustments provided for in the APA, and will

            assume the Assumed Liabilities.

                      10.    I am informed that this Court will consider the Debtors’ proposed sale to Acme at

            a hearing scheduled for October 22, 2020 at 2:00 p.m. (prevailing Eastern Time).

                                                             Good Faith

                      11.    During the entire process through the completion of the Auction, Acme fully

            complied with the Bidding Procedures Order. At all times during the sale process, Acme’s actions,

            communications and negotiations with the Debtors were in good faith. Acme never engaged in

            any collusion with respect to the APA or in the submission of its Bid. Acme’s negotiations with

            the Debtors and their representatives and advisors were at arm’s length at all times. Acme does

            not have any understanding or agreement with another bidder or any other person or entity with

            respect to the Acquired Assets or any other assets of the Debtors that is intended to affect the price

            paid for the Acquired Assets. I believe I would be aware of any such understanding or agreement

            that might exist in my capacity as Executive Vice President of Corporate Development & Real

            Estate.

                      12.    Acme has not exerted control or undue influence over the Debtors. Acme does not

            share any common officers, directors or stockholders with the Debtors, has not made or committed

            to make any offers of employment or any other offer to any thereof in connection with the sale

            process, and Acme is not an insider of the Debtors. Accordingly, I believe Acme has acted in good
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53          Main Document
                                                          Pg 5 of 19



            faith and, therefore, I understand that Acme is entitled to the protections afforded to good faith

            purchasers under section 363(m) of title 11 of the United States Code (the “Bankruptcy Code”).

                                        Adequate Assurance of Future Performance

                    13.      In accordance with the Bidding Procedures Order, Acme provided to the Debtors

            information regarding the adequate assurance of future performance by Acme with respect to the

            Acquired Assets for dissemination to the relevant lease and contract counterparties (the “Adequate

            Assurance Information”). The Adequate Assurance Information contained information supporting

            Acme’s financial wherewithal and ability to perform under the Assumed Contracts. The Adequate

            Assurance Information is attached to this Declaration as Exhibit A.

                    14.      Acme has sufficient cash and access to available credit to enable payment of all

            amounts required to be paid by Acme under the APA and the Assumed Contracts. For the benefit

            of the Court and other parties, also attached to this Declaration as Exhibit B is an excerpt from the

            Form 10-Q which was filed with the United States Securities and Exchange Commission by

            Albertsons on October 21, 2020 (the “Financials”). The Financials provide the consolidated

            financial statements of Albertsons and its subsidiaries. The Form 10-Q, including Notes to the

            Financials, is available in its entirety, at no charge, at www.sec.gov.

                    15.      I am informed that there are certain requirements under the Bankruptcy Code

            relating to adequate assurance of future performance under leases of real property in a shopping

            center. Acme intends to comply with such requirements to the extent applicable to the Acquired

            Assets under the APA. Accordingly, I have no reason to believe that Acme will not be able to

            fulfill the adequate assurance requirements under the Bankruptcy Code.
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53           Main Document
                                                          Pg 6 of 19



                                                     No Successor Liability

                    16.      It is my understanding that Acme is acquiring the Acquired Assets free and clear of

            any liens, claims, encumbrances and interests, other than the Assumed Liabilities and Permitted

            Liens, as set forth in the APA and the order approving the proposed sale transaction (the “Sale

            Order”). Acme would not be acquiring the Acquired Assets if they could not be acquired free and

            clear of any liens, claims, encumbrances and interests other than the Assumed Liabilities and

            Permitted Liens. In addition, Acme would not have agreed to the proposed sale transaction or the

            APA if Acme could be held liable for claims against the Debtors, other than the Assumed

            Liabilities and Permitted Liens, if Acme could be held liable for claims against the Debtors under

            any theory of successor liability, de facto merger, substantial continuity, or similar theories, except

            as otherwise set forth in the APA and the Sale Order.

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

            and correct to the best of my knowledge, information, and belief.

            DATED this 21st day of October, 2020


                                                                   Justin Ewing
                                                                   Executive Vice President, Corporate
                                                                   Development & Real Estate
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53   Main Document
                                                          Pg 7 of 19



                                                      EXHIBIT A
                          ADEQUATE ASSURANCE PACKAGE
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl         Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53                            Main Document
                                                            Pg 8 of 19




             _____________________________________________________________________________________________




            October 9, 2020

            Re:       In re KB Holdings, Inc., et al. (Case No. 20-22962 SDNY)
                      Acquisition of Kings and Balducci’s stores by Acme Markets, Inc.

            Purpose: The purpose of this presentation is to provide adequate assurances for any executory
            contracts and leases to be assumed and assigned to Acme Markets, Inc. (or its designee), and any
            corresponding asset purchase agreement, in accordance with the Order (A) Authorizing Entry
            Into and Performance under the Stalking Horse Purchase Agreement, (B) Approving Bidding
            Procedures for the Sale of Assets, (C) Scheduling Hearings and Objection Deadlines with
            Respect to the Sale, (D) Scheduling Bid Deadline and an Auction, (E) Approving the form and
            Manner of Notice Thereof, (F) Approving Contract Assumption and Assignment Procedures, and
            (G) Granting Related Relief (Dkt Entry #184)

            Buyer/Assignee: Acme Markets, Inc. (or its designee).

            Contact: For additional information, please contact Michael Dingel, Sr. Attorney, at
            michael.dingel@albertsons.com (208-949-7923).

            Narrative: The parent company of Acme Markets, Inc. (“Acme”) is Albertsons Companies, Inc.
            (“Albertsons”), which through its subsidiaries in its Mid-Atlantic Division operates
            approximately 276 stores including 164 ACME stores in Pennsylvania, New Jersey, Delaware,
            Maryland, New York and Connecticut and 112 Safeway stores in Maryland, Delaware, Virginia
            and Washington D.C. Further information about Albertsons Mid-Atlantic Division is attached.

            Albertsons is one of the largest food retailers in the United States, with 2,252 stores across 34
            states and the District of Columbia.1 We operate 20 iconic banners with on average 85 years of
            operating history, including Albertsons, Safeway, Vons, Pavilions, Randalls, Tom Thumb, Carrs,
            Jewel-Osco, Acme, Shaw’s, Star Market, United Supermarkets, Market Street and Haggen, with
            approximately 270,000 talented and dedicated employees, as of February 29, 2020, who serve on
            average more than 33 million customers each week. Additionally, as of February 29, 2020, we
            operated 1,290 in-store branded coffee shops, 402 adjacent fuel centers, 23 dedicated distribution
            centers, 20 manufacturing facilities and various online platforms. Our stores operate in First-
            and-Main retail locations and have leading market share within attractive and growing
            geographies. We hold a #1 or #2 position by market share in 68% of the 121 metropolitan
            statistical areas (“MSAs”) in which we operate. Our portfolio of well-located, full-service stores
            provides the foundation of our omni-channel platform, including our rapidly growing Drive Up
            & Go curbside pickup, home delivery and rush delivery offerings. We seek to tailor our offerings
            to local demographics and preferences of the markets that we operate in. Our Locally Great,

            1
                The enclosed was taken from an SEC filing Albertsons made on June 29, 2020.


                                 ALBERTSONS COMPANIES, INC. / 250 PARKCENTER BOULEVARD / BOISE, IDAHO 83706-3940
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53       Main Document
                                                          Pg 9 of 19

            October 9, 2020
            Page 2


            Nationally Strong operating structure empowers decision making at the local level, which we
            believe better serves our customers and communities, while also providing the systems, analytics
            and buying power afforded by an organization with national scale and $62.5 billion in annual
            sales. Throughout the coronavirus (COVID-19) pandemic, our highest priorities have been the
            safety of our associates and customers and maintaining the supply of product. During the first
            eight weeks of fiscal 2020, we have delivered strong sales growth and increases in market share
            across our portfolio.

            We are focused on creating deep and lasting relationships with our customers by offering them
            an experience that is Easy, Exciting and Friendly – wherever, whenever and however they
            choose to shop. We make life Easy for our customers through a convenient and consistent
            shopping experience across our omni-channel network. Merchandising is at our core and we
            offer an Exciting and differentiated product assortment. We believe we are an industry leader in
            fresh, emphasizing organic, locally sourced and seasonal items as well as value-added services
            like daily fresh-cut fruit and vegetables, customized meat cuts and seafood varieties, made-from-
            scratch bakery items, prepared foods, deli and floral. We also continue to grow our innovative
            and distinctive Own Brands portfolio, which achieved over $13.1 billion in sales during fiscal
            2019 and reached 25.4% sales penetration. Our Friendly service is embedded in our culture and
            enables us to build deep ties with our local communities.

            Our Easy, Exciting and Friendly shopping experience, coupled with our nationwide just for U,
            grocery and fuel rewards programs and pharmacy services, offers a differentiated value
            proposition to our customers. The just for U program has 20.7 million registered loyalty
            households which, we believe, provides us with a comprehensive understanding of our core
            shoppers. These loyalty programs and our omni-channel offerings combine to form an extended
            loyalty ecosystem that drives increased customer lifetime value through greater purchase
            frequency, larger basket size and higher customer retention.

            Our Company has grown through a series of transformational acquisitions over the last six years,
            including our merger with Safeway in 2015 which gave us the benefits of national scale. While
            our banners have rich histories, we are in many ways a young company. We have integrated
            systems and converted stores and distribution centers to create a common platform. We believe
            our common platform gives us greater transparency and compatibility across our network,
            allowing us to better serve our customers and employees while enhancing our supply chain.

            We continue to sharpen our in-store execution, increase our Own Brands penetration and expand
            our omni-channel and digital capabilities. We have invested substantially in our business,
            deploying approximately $6.8 billion of capital expenditures beginning with fiscal 2015,
            including the $1.5 billion we spent in fiscal 2019. We used that capital to remodel existing
            stores, opportunistically build new stores and enhance our digital capabilities. We have also
            developed and begun to implement specific productivity initiatives across our business that target
            $1 billion of annual run-rate productivity benefits by the end of fiscal 2022 to help offset cost
            inflation, fund growth and drive earnings. While certain projects are well underway and
            contributing as expected, in other cases, we have temporarily paused some of our initiatives to
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53      Main Document
                                                         Pg 10 of 19

            October 9, 2020
            Page 3


            ensure we are first taking care of our customers and our communities, while focusing on the
            safety of our associates during the coronavirus (COVID-19) pandemic.

            We have enhanced our management team, adding executives with complementary backgrounds
            to position us well for the future, including our President and CEO, Vivek Sankaran, who joined
            the Company from PepsiCo in April 2019. In fiscal 2019, we also added Chris Rupp as Chief
            Customer & Digital Officer and Mike Theilmann as Chief Human Resources Officer. In
            addition, we have internally promoted and expanded the roles of certain key members of our
            leadership team, including Susan Morris, our Chief Operations Officer, and Geoff White, our
            Chief Merchandising Officer.

            Our recent operational initiatives are driving positive financial momentum. We realized strong
            financial performance in fiscal 2019, generating net sales of $62.5 billion, Adjusted EBITDA of
            $2.8 billion and Adjusted Free Cash Flow of $1.4 billion. We have achieved nine consecutive
            quarters of positive identical sales growth. Adjusted EBITDA grew from $2.7 billion in fiscal
            2018 to $2.8 billion in fiscal 2019 and we generated a cumulative $6.7 billion in Adjusted Free
            Cash Flow since the start of fiscal 2015. The momentum we are experiencing gives us
            confidence that our Easy, Exciting and Friendly identity resonates with customers. We believe
            our strategic framework will enable us to continue delivering profitable growth going
            forward.

            For more information about Albertsons, including the company’s financial statements, please see
            our filings made with the Securities & Exchange Commission (ticker symbol ACI).
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                        20-22962-shl        Doc 295      Filed 10/21/20 Entered 10/21/20 19:22:53   Main Document
                                                                     Pg 11 of 19




                                                    About the Mid-Atlantic Division

   Albertsons Companies’ Mid-Atlantic Division is headquartered in the suburban
   Philadelphia community of Malvern, Pennsylvania. The division is comprised of two well
   known banners with rich histories: 129-year-old ACME and 105-year-old Safeway.


    The Mid-Atlantic Division’s purpose is to run the best local supermarkets for our
     customers, employees, partners and communities
    Our Company is led by an experienced and highly regarded management team with
     significant expertise in turning around challenged stores
    Differentiated, proven, scalable operating model
    Supported by Albertsons Companies, Inc., the 2nd largest traditional supermarket
     chain in the United States
    Strong community partner
    Our Simple Operating Philosophy:
                                              “We Run Great Stores!”
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                        20-22962-shl        Doc 295      Filed 10/21/20 Entered 10/21/20 19:22:53    Main Document
                                                                     Pg 12 of 19


                                                                    History



     Founded in 1891 by Samuel Robinson and Robert
      Crawford
     Robinson/Crawford merged their stores with four
      Philadelphia grocers in 1917 to become the                             Founded in 1915 when M.B. Skaggs purchases a Skaggs
      American Stores Company                                                 Store grocery store from his father, in American Falls, ID.
     In the 1930s, most of the storefronts became                           In 1926, Skaggs buys a 322-store Safeway Grocery Chain
      ACME                                                                    and incorporated as Safeway, Inc.
     Has always been a traditional banner with focus on                     Stores are acquired in Maryland, Virginia, and
      high quality, fresh produce and meat and prepared                       Washington D.C. in 1928
      foods                                                                  Has always been a traditional banner with focus on high
                                                                              quality, fresh produce and meat and prepared foods
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                        20-22962-shl        Doc 295      Filed 10/21/20 Entered 10/21/20 19:22:53   Main Document
                                                                     Pg 13 of 19


                                                                     Today
      The Mid-Atlantic Division operates approximately 276 stores including 164 ACME stores in Pennsylvania, New
       Jersey, Delaware, Maryland, New York and Connecticut and 112 Safeway stores in Maryland, Delaware, Virginia
       and Washington D.C.

      The Mid-Atlantic Division Senior Leadership:
          Jim Perkins – President (35+ years in the grocery business)
          Tom Lofland – SVP Merchandising and Marketing (30+ years in the business)
          Bill Crosby –SVP of Operations (35+ years in the business)

      Employees: ~30,000
DocuSign Envelope ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
            20-22962-shl       Doc 295       Filed 10/21/20 Entered 10/21/20 19:22:53   Main Document
                                                         Pg 14 of 19



                                                      EXHIBIT B
                                                    FINANCIALS
DocuSignTable
         Envelope
              of   ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                 Contents
              20-22962-shl           Doc 295 Filed 10/21/20                      Entered 10/21/20 19:22:53                     Main Document
        PART I - FINANCIAL INFORMATION
        Item 1 - Condensed Consolidated Financial Statements (unaudited)Pg      15 of 19
                                                     Albertsons Companies, Inc. and Subsidiaries
                                                      Condensed Consolidated Balance Sheets
                                                                    (in millions, except share data)
                                                                              (unaudited)



                                                                                                                           September 12,        February 29,
                                                                                                                               2020                2020
         ASSETS
         Current assets
          Cash and cash equivalents                                                                                        $      2,389.6   $           470.7
          Receivables, net                                                                                                          547.1               525.3
          Inventories, net                                                                                                        4,267.1             4,352.5
          Other current assets                                                                                                      374.8               382.8
            Total current assets                                                                                                  7,578.6             5,731.3

         Property and equipment, net                                                                                             9,110.0              9,211.9
         Operating lease right-of-use assets                                                                                     5,769.2              5,867.4
         Intangible assets, net                                                                                                  2,077.8              2,087.2
         Goodwill                                                                                                                1,183.3              1,183.3
         Other assets                                                                                                              750.7                654.0
              TOTAL ASSETS                                                                                                 $    26,469.6    $        24,735.1

         LIABILITIES
         Current liabilities
           Accounts payable                                                                                                $      3,389.8   $         2,891.1
           Accrued salaries and wages                                                                                             1,280.3             1,126.0
           Current maturities of long-term debt and finance lease obligations                                                       331.6               221.4
           Current maturities of operating lease obligations                                                                        577.8               563.1
           Other current liabilities                                                                                              1,148.2             1,102.7
            Total current liabilities                                                                                             6,727.7             5,904.3

         Long-term debt and finance lease obligations                                                                             8,460.0             8,493.3
         Long-term operating lease obligations                                                                                    5,385.0             5,402.8
         Deferred income taxes                                                                                                      563.8               613.8
         Other long-term liabilities                                                                                              2,232.4             2,042.8

         Commitments and contingencies
         Series A convertible preferred stock, $0.01 par value; 1,750,000 shares authorized, 924,000 shares issued and
           outstanding as of September 12, 2020 and no shares authorized, issued and outstanding as of February 29,
           2020                                                                                                                    844.3                  —
         Series A-1 convertible preferred stock, $0.01 par value; 1,410,000 shares authorized, 826,000 shares issued and
           outstanding as of September 12, 2020 and no shares authorized, issued and outstanding as of February 29,
           2020                                                                                                                    754.8                  —

         STOCKHOLDERS' EQUITY
           Undesignated preferred stock, $0.01 par value; 96,840,000 shares authorized, no shares issued as of
             September 12, 2020 and 30,000,000 shares authorized, no shares issued as of February 29, 2020                            —                   —
           Class A common stock, $0.01 par value; 1,000,000,000 shares authorized, 584,332,211 and 582,997,251
             shares issued as of September 12, 2020 and February 29, 2020, respectively                                               5.8                 5.8
           Class A-1 convertible common stock, $0.01 par value; 150,000,000 shares authorized, no shares issued as of
             September 12, 2020 and no shares authorized and issued as of February 29, 2020                                           —                   —
           Additional paid-in capital                                                                                             1,875.8             1,824.3
           Treasury stock, at cost, 105,283,357 shares held as of September 12, 2020 and 3,671,621 shares held as of
             February 29, 2020                                                                                                  (1,705.8)               (25.8)
           Accumulated other comprehensive loss                                                                                   (106.4)              (118.5)
           Retained earnings                                                                                                     1,432.2                592.3
             Total stockholders' equity                                                                                          1,501.6              2,278.1
              TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY                                                                   $    26,469.6 $           24,735.1


                              The accompanying notes are an integral part of these Condensed Consolidated Financial Statements.

                                                                                   3
DocuSignTable
         Envelope
              of   ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                 Contents
              20-22962-shl        Doc 295 Filed 10/21/20           Entered 10/21/20 19:22:53                   Main Document
                                                               Pg 16 of 19
                                     Albertsons Companies, Inc. and Subsidiaries
                      Condensed Consolidated Statements of Operations and Comprehensive Income
                                                     (in millions, except per share data)
                                                                 (unaudited)

                                                                 12 weeks ended                               28 weeks ended
                                                          September 12,   September 7,                 September 12,   September 7,
                                                              2020            2019                         2020            2019
       Net sales and other revenue                       $     15,757.6 $       14,176.7              $     38,509.2 $       32,915.1
       Cost of sales                                           11,182.7         10,235.2                    27,162.8         23,734.0
       Gross profit                                             4,574.9          3,941.5                    11,346.4          9,181.1

       Selling and administrative expenses                         4,031.2              3,794.6              9,800.6           8,741.2
       (Gain) loss on property dispositions and
         impairment losses, net                                      (18.3)                 (435.5)             12.0           (464.0)
       Operating income                                              562.0                   582.4           1,533.8            903.9

       Interest expense, net                                         128.6                  177.5              309.2            402.7
       Loss on debt extinguishment                                    49.1                   23.1               49.1             65.8
       Other (income) expense, net                                   (11.4)                   5.1               (8.3)            (6.0)
       Income before income taxes                                    395.7                  376.7            1,183.8            441.4

       Income tax expense                                            111.2                   81.9              313.1             97.6
       Net income                                        $           284.5    $             294.8     $        870.7       $    343.8

       Other comprehensive income (loss), net of
        tax
        Loss on interest rate swaps                                     —                    (11.3)                —             (38.3)
        Recognition of pension gain                                   10.1                     0.7               10.9             24.1
        Other                                                          0.3                     1.3                1.2              3.0
       Other comprehensive income (loss)                 $            10.4    $               (9.3) $            12.1      $     (11.2)

       Comprehensive income                              $           294.9    $             285.5     $        882.8       $    332.6

       Net income per Class A common share
        Basic net income per Class A common
           share                                         $            0.52    $              0.51     $          1.57      $     0.59
        Diluted net income per Class A common
           share                                                      0.49                   0.51                1.49            0.59
       Weighted average Class A common shares
        outstanding
        Basic                                                        477.3                  579.3              529.2            579.3
        Diluted                                                      582.9                  580.6              583.3            580.0

                       The accompanying notes are an integral part of these Condensed Consolidated Financial Statements.




                                                                      4
DocuSignTable
         Envelope
              of   ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
                 Contents
              20-22962-shl        Doc 295 Filed 10/21/20           Entered 10/21/20 19:22:53                   Main Document
                                                               Pg 17 of 19
                                         Albertsons Companies, Inc. and Subsidiaries
                                       Condensed Consolidated Statements of Cash Flows
                                                                 (in millions)
                                                                 (unaudited)

                                                                                                           28 weeks ended
                                                                                                    September 12,   September 7,
                                                                                                        2020            2019
       Cash flows from operating activities:
        Net income                                                                        $                    870.7       $     343.8
        Adjustments to reconcile net income to net cash provided by operating activities:
           Loss (gain) on property dispositions and impairment losses, net                                      12.0            (464.0)
           Depreciation and amortization                                                                       808.8             897.6
           Operating lease right-of-use assets amortization                                                    309.3             288.4
           LIFO expense                                                                                         23.2              16.3
           Deferred income tax                                                                                   2.8             (14.4)
           Contributions to pension and post-retirement benefit plans, net of (income)
             expense                                                                                            (68.9)            (12.0)
           Loss on interest rate swaps and commodity hedges, net                                                 25.9               0.3
           Amortization and write-off of deferred financing costs                                                11.2              26.1
           Loss on debt extinguishment                                                                           49.1              65.8
           Equity-based compensation expense                                                                     28.3              17.6
           Other                                                                                                (28.7)             19.6
           Changes in operating assets and liabilities:
             Receivables, net                                                                                  (21.7)             67.4
             Inventories, net                                                                                   62.2             (23.8)
             Accounts payable, accrued salaries and wages and other accrued liabilities                        585.4              86.8
             Operating lease liabilities                                                                      (228.4)           (267.9)
             Self-insurance assets and liabilities                                                              24.2               6.1
             Other operating assets and liabilities                                                            255.4              31.1
       Net cash provided by operating activities                                                             2,720.8           1,084.8

       Cash flows from investing activities:
        Payments for property, equipment and intangibles, including payments for lease
           buyouts                                                                                            (702.9)           (716.3)
        Proceeds from sale of assets                                                                            20.6           1,029.5
        Other                                                                                                   (4.8)             (5.5)
       Net cash (used in) provided by investing activities                                                    (687.1)            307.7

       Cash flows from financing activities:
        Proceeds from issuance of long-term debt                                                             3,500.0              750.0
        Payments on long-term borrowings                                                                    (3,388.5)          (2,558.4)
        Payments of obligations under finance leases                                                           (32.9)             (56.1)
        Payment of redemption premium on debt extinguishment                                                   (41.4)                —
        Payments for debt financing costs                                                                      (15.6)             (14.9)
        Proceeds from convertible preferred stock                                                            1,680.0                 —
        Third party issuance costs on convertible preferred stock                                              (80.9)                —
        Treasury stock purchase, at cost                                                                    (1,680.0)                —
        Other                                                                                                  (21.4)             (16.1)
       Net cash used in financing activities                                                                   (80.7)          (1,895.5)

       Net increase (decrease) in cash and cash equivalents and restricted cash                              1,953.0            (503.0)
       Cash and cash equivalents and restricted cash at beginning of period                                    478.9             967.7
       Cash and cash equivalents and restricted cash at end of period                              $         2,431.9       $     464.7

                       The accompanying notes are an integral part of these Condensed Consolidated Financial Statements.

                                                                      5
DocuSignTable
         Envelope  ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
              of Contents          20-22962-shl Doc 295                 Filed 10/21/20           Entered 10/21/20 19:22:53              Main Document
                                                                Albertsons Companies,
                                                                               Pg 18 ofInc.
                                                                                         19and Subsidiaries
                                                          Condensed Consolidated Statements of Stockholders' Equity
                                                                                 (in millions, except share data)
                                                                                           (unaudited)

                                                                                                                                   Accumulated
                                                   Class A Common Stock           Additional               Treasury Stock             other                               Total
                                                                                    paid in                                       comprehensive       Retained        stockholders'
                                                   Shares             Amount        capital             Shares        Amount           loss           earnings            equity
       Balance as of February 29, 2020            582,997,251     $        5.8    $   1,824.3            3,671,621 $      (25.8) $          (118.5) $       592.3     $      2,278.1
       Issuance of common stock to Company's
          parents                                    1,312,859              —               —                  —              —                     —          —                 —
       Equity-based compensation                            —               —             19.0                 —              —                     —          —                19.0
       Employee tax withholding on vesting of
         phantom units                                      —               —              (6.2)                —             —                     —          —                (6.2)
       Repurchase of common stock                           —               —               —          101,611,736       (1,680.0)                  —          —            (1,680.0)
       Dividends accrued on convertible
         preferred stock                                   —                —               —                   —             —                   —           (3.9)             (3.9)
       Net income                                          —                —               —                   —             —                   —          586.2             586.2
       Other comprehensive income, net of tax              —                —               —                   —             —                   1.7           —                1.7
       Balance as of June 20, 2020                584,310,110              5.8         1,837.1         105,283,357       (1,705.8)             (116.8)     1,174.6           1,194.9
       Equity-based compensation                           —                —              9.3                 —              —                   —             —                9.3
       Shares issued and employee tax
         withholding on vesting of restricted
         stock                                          22,101              —              (0.5)               —              —                     —          —                (0.5)
       Equity reclassification                              —               —             30.0                 —              —                     —          —                30.0
       Dividends accrued on convertible
         preferred stock                                    —               —               —                  —              —                     —       (26.9)             (26.9)
       Net income                                          —                —              —                   —              —                   —          284.5             284.5
       Other comprehensive income, net of tax              —                —              —                   —              —                  10.4           —               10.4
       Other activity                                      —                —             (0.1)                —              —                   —             —               (0.1)
       Balance as of September 12, 2020           584,332,211     $        5.8    $    1,875.8         105,283,357   $   (1,705.8) $           (106.4) $   1,432.2    $      1,501.6

                                                The accompanying notes are an integral part of these Condensed Consolidated Financial Statements.




                                                                                                   6
DocuSignTable
         Envelope  ID: D51E5BE9-3C2D-423F-8CB4-62ED5B71D341
              of Contents          20-22962-shl Doc 295                 Filed 10/21/20           Entered 10/21/20 19:22:53              Main Document
                                                                Albertsons Companies,
                                                                               Pg 19 ofInc.
                                                                                         19and Subsidiaries
                                                          Condensed Consolidated Statements of Stockholders' Equity
                                                                                 (in millions, except share data)
                                                                                           (unaudited)

                                                                                                                                 Accumulated                Retained
                                                   Class A Common Stock           Additional             Treasury Stock              other                  earnings           Total
                                                                                    paid in                                     comprehensive             (accumulated     stockholders'
                                                   Shares             Amount        capital           Shares        Amount          income                    deficit)         equity
       Balance as of February 23, 2019            579,443,146     $        5.8    $   1,811.2          3,671,621 $      (25.8) $           91.3          $         (431.8) $      1,450.7
       Equity-based compensation                           —                —             11.1                —           —                 —                          —             11.1
       Employee tax withholding on vesting of
        phantom units                                       —               —            (12.1)               —              —                       —               —              (12.1)
       Adoption of new accounting standards,
         net of tax                                        —                —               —                —              —                    16.6              558.0            574.6
       Net income                                          —                —               —                —              —                     —                 49.0             49.0
       Other comprehensive loss, net of tax                —                —               —                —              —                   (18.5)                —             (18.5)
       Other activity                                      —                —             (0.1)              —              —                     —                 (0.3)            (0.4)
       Balance as of June 15, 2019                579,443,146              5.8    $    1,810.1        3,671,621     $     (25.8) $               89.4              174.9          2,054.4
       Equity-based compensation                           —                —              6.5               —              —                     —                   —               6.5
       Employee tax withholding on vesting of
         phantom units                                     —                —             (0.9)              —              —                        —                —              (0.9)
       Net income                                          —                —              —                 —              —                        —             294.8            294.8
       Other comprehensive loss, net of tax                —                —              —                 —              —                       (9.3)             —              (9.3)
       Balance as of September 7, 2019            579,443,146     $        5.8    $    1,815.7        3,671,621     $     (25.8) $                  80.1 $         469.7    $     2,345.5

                                                The accompanying notes are an integral part of these Condensed Consolidated Financial Statements.




                                                                                                  7
